Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 1 of 233 PageID 1171




                                                                  P-APP000180
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 2 of 233 PageID 1172




                                                                  P-APP000181
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 3 of 233 PageID 1173




                                                                  P-APP000182
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 4 of 233 PageID 1174




                                                                  P-APP000183
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 5 of 233 PageID 1175




                                                                  P-APP000184
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 6 of 233 PageID 1176




                                                                  P-APP000185
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 7 of 233 PageID 1177




                                                                  P-APP000186
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 8 of 233 PageID 1178




                                                                  P-APP000187
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 9 of 233 PageID 1179




                                                                  P-APP000188
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 10 of 233 PageID 1180




                                                                   P-APP000189
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 11 of 233 PageID 1181




                                                                   P-APP000190
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 12 of 233 PageID 1182




                                                                   P-APP000191
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 13 of 233 PageID 1183




                                                                   P-APP000192
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 14 of 233 PageID 1184




                                                                   P-APP000193
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 15 of 233 PageID 1185




                                                                   P-APP000194
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 16 of 233 PageID 1186




                                                                   P-APP000195
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 17 of 233 PageID 1187




                                                                   P-APP000196
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 18 of 233 PageID 1188




                                                                   P-APP000197
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 19 of 233 PageID 1189




                                                                   P-APP000198
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 20 of 233 PageID 1190




                                                                   P-APP000199
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 21 of 233 PageID 1191




                                                                   P-APP000200
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 22 of 233 PageID 1192




                                                                   P-APP000201
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 23 of 233 PageID 1193




                                                                   P-APP000202
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 24 of 233 PageID 1194




                                                                   P-APP000203
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 25 of 233 PageID 1195




                                                                   P-APP000204
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 26 of 233 PageID 1196




                                                                   P-APP000205
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 27 of 233 PageID 1197




                                                                   P-APP000206
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 28 of 233 PageID 1198




                                                                   P-APP000207
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 29 of 233 PageID 1199




                                                                   P-APP000208
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 30 of 233 PageID 1200




                                                                   P-APP000209
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 31 of 233 PageID 1201




                                                                   P-APP000210
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 32 of 233 PageID 1202




                                                                   P-APP000211
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 33 of 233 PageID 1203




                                                                   P-APP000212
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 34 of 233 PageID 1204




                                                                   P-APP000213
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 35 of 233 PageID 1205




                                                                   P-APP000214
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 36 of 233 PageID 1206




                                                                   P-APP000215
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 37 of 233 PageID 1207




                                                                   P-APP000216
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 38 of 233 PageID 1208




                                                                   P-APP000217
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 39 of 233 PageID 1209




                                                                   P-APP000218
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 40 of 233 PageID 1210




                                                                   P-APP000219
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 41 of 233 PageID 1211




                                                                   P-APP000220
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 42 of 233 PageID 1212




                                                                   P-APP000221
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 43 of 233 PageID 1213




                                                                   P-APP000222
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 44 of 233 PageID 1214




                                                                   P-APP000223
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 45 of 233 PageID 1215




                                                                   P-APP000224
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 46 of 233 PageID 1216




                                                                   P-APP000225
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 47 of 233 PageID 1217




                                                                   P-APP000226
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 48 of 233 PageID 1218




                                                                   P-APP000227
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 49 of 233 PageID 1219




                                                                   P-APP000228
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 50 of 233 PageID 1220




                                                                   P-APP000229
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 51 of 233 PageID 1221




                                                                   P-APP000230
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 52 of 233 PageID 1222




                                                                   P-APP000231
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 53 of 233 PageID 1223




                                                                   P-APP000232
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 54 of 233 PageID 1224




                                                                   P-APP000233
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 55 of 233 PageID 1225




                                                                   P-APP000234
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 56 of 233 PageID 1226




                                                                   P-APP000235
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 57 of 233 PageID 1227




                                                                   P-APP000236
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 58 of 233 PageID 1228




                                                                   P-APP000237
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 59 of 233 PageID 1229




                                                                   P-APP000238
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 60 of 233 PageID 1230




                                                                   P-APP000239
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 61 of 233 PageID 1231




                                                                   P-APP000240
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 62 of 233 PageID 1232




                                                                   P-APP000241
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 63 of 233 PageID 1233




                                                                   P-APP000242
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 64 of 233 PageID 1234




                                                                   P-APP000243
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 65 of 233 PageID 1235




                                                                   P-APP000244
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 66 of 233 PageID 1236




                                                                   P-APP000245
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 67 of 233 PageID 1237




                                                                   P-APP000246
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 68 of 233 PageID 1238




                                                                   P-APP000247
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 69 of 233 PageID 1239




                                                                   P-APP000248
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 70 of 233 PageID 1240




                                                                   P-APP000249
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 71 of 233 PageID 1241




                                                                   P-APP000250
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 72 of 233 PageID 1242




                                                                   P-APP000251
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 73 of 233 PageID 1243




                                                                   P-APP000252
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 74 of 233 PageID 1244




                                                                   P-APP000253
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 75 of 233 PageID 1245




                                                                   P-APP000254
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 76 of 233 PageID 1246




                                                                   P-APP000255
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 77 of 233 PageID 1247




                                                                   P-APP000256
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 78 of 233 PageID 1248




                                                                   P-APP000257
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 79 of 233 PageID 1249




                                                                   P-APP000258
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 80 of 233 PageID 1250




                                                                   P-APP000259
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 81 of 233 PageID 1251




                                                                   P-APP000260
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 82 of 233 PageID 1252




                                                                   P-APP000261
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 83 of 233 PageID 1253




                                                                   P-APP000262
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 84 of 233 PageID 1254




                                                                   P-APP000263
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 85 of 233 PageID 1255




                                                                   P-APP000264
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 86 of 233 PageID 1256




                                                                   P-APP000265
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 87 of 233 PageID 1257




                                                                   P-APP000266
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 88 of 233 PageID 1258




                                                                   P-APP000267
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 89 of 233 PageID 1259




                                                                   P-APP000268
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 90 of 233 PageID 1260




                                                                   P-APP000269
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 91 of 233 PageID 1261




                                                                   P-APP000270
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 92 of 233 PageID 1262




                                                                   P-APP000271
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 93 of 233 PageID 1263




                                                                   P-APP000272
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 94 of 233 PageID 1264




                                                                   P-APP000273
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 95 of 233 PageID 1265




                                                                   P-APP000274
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 96 of 233 PageID 1266




                                                                   P-APP000275
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 97 of 233 PageID 1267




                                                                   P-APP000276
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 98 of 233 PageID 1268




                                                                   P-APP000277
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 99 of 233 PageID 1269




                                                                   P-APP000278
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 100 of 233 PageID 1270




                                                                   P-APP000279
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 101 of 233 PageID 1271




                                                                   P-APP000280
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 102 of 233 PageID 1272




                                                                   P-APP000281
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 103 of 233 PageID 1273




                                                                   P-APP000282
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 104 of 233 PageID 1274




                                                                   P-APP000283
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 105 of 233 PageID 1275




                                                                   P-APP000284
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 106 of 233 PageID 1276




                                                                   P-APP000285
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 107 of 233 PageID 1277




                                                                   P-APP000286
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 108 of 233 PageID 1278




                                                                   P-APP000287
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 109 of 233 PageID 1279




                                                                   P-APP000288
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 110 of 233 PageID 1280




                                                                   P-APP000289
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 111 of 233 PageID 1281




                                                                   P-APP000290
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 112 of 233 PageID 1282




                                                                   P-APP000291
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 113 of 233 PageID 1283




                                                                   P-APP000292
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 114 of 233 PageID 1284




                                                                   P-APP000293
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 115 of 233 PageID 1285




                                                                   P-APP000294
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 116 of 233 PageID 1286




                                                                   P-APP000295
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 117 of 233 PageID 1287




                                                                   P-APP000296
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 118 of 233 PageID 1288




                                                                   P-APP000297
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 119 of 233 PageID 1289




                                                                   P-APP000298
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 120 of 233 PageID 1290




                                                                   P-APP000299
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 121 of 233 PageID 1291




                                                                   P-APP000300
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 122 of 233 PageID 1292




                                                                   P-APP000301
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 123 of 233 PageID 1293




                                                                   P-APP000302
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 124 of 233 PageID 1294




                                                                   P-APP000303
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 125 of 233 PageID 1295




                                                                   P-APP000304
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 126 of 233 PageID 1296




                                                                   P-APP000305
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 127 of 233 PageID 1297




                                                                   P-APP000306
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 128 of 233 PageID 1298




                                                                   P-APP000307
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 129 of 233 PageID 1299




                                                                   P-APP000308
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 130 of 233 PageID 1300




                                                                   P-APP000309
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 131 of 233 PageID 1301




                                                                   P-APP000310
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 132 of 233 PageID 1302




                                                                   P-APP000311
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 133 of 233 PageID 1303




                                                                   P-APP000312
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 134 of 233 PageID 1304




                                                                   P-APP000313
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 135 of 233 PageID 1305




                                                                   P-APP000314
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 136 of 233 PageID 1306




                                                                   P-APP000315
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 137 of 233 PageID 1307




                                                                   P-APP000316
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 138 of 233 PageID 1308




                                                                   P-APP000317
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 139 of 233 PageID 1309




                                                                   P-APP000318
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 140 of 233 PageID 1310




                                                                   P-APP000319
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 141 of 233 PageID 1311




                                                                   P-APP000320
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 142 of 233 PageID 1312




                                                                   P-APP000321
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 143 of 233 PageID 1313




                                                                   P-APP000322
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 144 of 233 PageID 1314




                                                                   P-APP000323
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 145 of 233 PageID 1315




                                                                   P-APP000324
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 146 of 233 PageID 1316




                                                                   P-APP000325
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 147 of 233 PageID 1317




                                                                   P-APP000326
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 148 of 233 PageID 1318




                                                                   P-APP000327
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 149 of 233 PageID 1319




                                                                   P-APP000328
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 150 of 233 PageID 1320




                                                                   P-APP000329
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 151 of 233 PageID 1321




                                                                   P-APP000330
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 152 of 233 PageID 1322




                                                                   P-APP000331
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 153 of 233 PageID 1323




                                                                   P-APP000332
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 154 of 233 PageID 1324




                                                                   P-APP000333
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 155 of 233 PageID 1325




                                                                   P-APP000334
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 156 of 233 PageID 1326




                                                                   P-APP000335
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 157 of 233 PageID 1327




                                                                   P-APP000336
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 158 of 233 PageID 1328




                                                                   P-APP000337
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 159 of 233 PageID 1329




                                                                   P-APP000338
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 160 of 233 PageID 1330




                                                                   P-APP000339
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 161 of 233 PageID 1331




                                                                   P-APP000340
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 162 of 233 PageID 1332




                                                                   P-APP000341
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 163 of 233 PageID 1333




                                                                   P-APP000342
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 164 of 233 PageID 1334




                                                                   P-APP000343
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 165 of 233 PageID 1335




                                                                   P-APP000344
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 166 of 233 PageID 1336




                                                                   P-APP000345
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 167 of 233 PageID 1337




                                                                   P-APP000346
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 168 of 233 PageID 1338




                                                                   P-APP000347
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 169 of 233 PageID 1339




                                                                   P-APP000348
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 170 of 233 PageID 1340




                                                                   P-APP000349
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 171 of 233 PageID 1341




                                                                   P-APP000350
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 172 of 233 PageID 1342




                                                                   P-APP000351
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 173 of 233 PageID 1343




                                                                   P-APP000352
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 174 of 233 PageID 1344




                                                                   P-APP000353
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 175 of 233 PageID 1345




                                                                   P-APP000354
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 176 of 233 PageID 1346




                                                                   P-APP000355
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 177 of 233 PageID 1347




                                                                   P-APP000356
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 178 of 233 PageID 1348




                                                                   P-APP000357
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 179 of 233 PageID 1349




                                                                   P-APP000358
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 180 of 233 PageID 1350




                                                                   P-APP000359
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 181 of 233 PageID 1351




                                                                   P-APP000360
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 182 of 233 PageID 1352




                                                                   P-APP000361
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 183 of 233 PageID 1353




                                                                   P-APP000362
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 184 of 233 PageID 1354




                                                                   P-APP000363
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 185 of 233 PageID 1355




                                                                   P-APP000364
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 186 of 233 PageID 1356




                                                                   P-APP000365
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 187 of 233 PageID 1357




                                                                   P-APP000366
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 188 of 233 PageID 1358




                                                                   P-APP000367
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 189 of 233 PageID 1359




                                                                   P-APP000368
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 190 of 233 PageID 1360




                                                                   P-APP000369
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 191 of 233 PageID 1361




                                                                   P-APP000370
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 192 of 233 PageID 1362




                                                                   P-APP000371
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 193 of 233 PageID 1363




                                                                   P-APP000372
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 194 of 233 PageID 1364




                                                                   P-APP000373
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 195 of 233 PageID 1365




                                                                   P-APP000374
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 196 of 233 PageID 1366




                                                                   P-APP000375
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 197 of 233 PageID 1367




                                                                   P-APP000376
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 198 of 233 PageID 1368




                                                                   P-APP000377
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 199 of 233 PageID 1369




                                                                   P-APP000378
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 200 of 233 PageID 1370




                                                                   P-APP000379
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 201 of 233 PageID 1371




                                                                   P-APP000380
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 202 of 233 PageID 1372




                                                                   P-APP000381
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 203 of 233 PageID 1373




                                                                   P-APP000382
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 204 of 233 PageID 1374




                                                                   P-APP000383
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 205 of 233 PageID 1375




                                                                   P-APP000384
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 206 of 233 PageID 1376




                                                                   P-APP000385
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 207 of 233 PageID 1377




                                                                   P-APP000386
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 208 of 233 PageID 1378




                                                                   P-APP000387
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 209 of 233 PageID 1379




                                                                   P-APP000388
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 210 of 233 PageID 1380




                                                                   P-APP000389
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 211 of 233 PageID 1381




                                                                   P-APP000390
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 212 of 233 PageID 1382




                                                                   P-APP000391
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 213 of 233 PageID 1383




                                                                   P-APP000392
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 214 of 233 PageID 1384




                                                                   P-APP000393
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 215 of 233 PageID 1385




                                                                   P-APP000394
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 216 of 233 PageID 1386




                                                                   P-APP000395
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 217 of 233 PageID 1387




                                                                   P-APP000396
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 218 of 233 PageID 1388




                                                                   P-APP000397
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 219 of 233 PageID 1389




                                                                   P-APP000398
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 220 of 233 PageID 1390




                                                                   P-APP000399
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 221 of 233 PageID 1391




                                                                   P-APP000400
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 222 of 233 PageID 1392




                                                                   P-APP000401
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 223 of 233 PageID 1393




                                                                   P-APP000402
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 224 of 233 PageID 1394




                                                                   P-APP000403
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 225 of 233 PageID 1395




                                                                   P-APP000404
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 226 of 233 PageID 1396




                                                                   P-APP000405
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 227 of 233 PageID 1397




                                                                   P-APP000406
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 228 of 233 PageID 1398




                                                                   P-APP000407
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 229 of 233 PageID 1399




                                                                   P-APP000408
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 230 of 233 PageID 1400




                                                                   P-APP000409
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 231 of 233 PageID 1401




                                                                   P-APP000410
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 232 of 233 PageID 1402




                                                                   P-APP000411
Case 2:20-cv-00180-JLB-MRM Document 46-1 Filed 07/01/20 Page 233 of 233 PageID 1403




                                                                   P-APP000412
